                           IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

ANDRE JACKSON                                         )        Civil Action No. 7:18CV00362
    Plaintiff,                                        )
                                                      )
v.                                                    )        MEMORANDUM OPINION
                                                      )
B. CASTEVENS, et al.,                                 )        By: Norman K. Moon
      Defendants.                                     )        United States District Judge

         Andre Jackson, a Virginia inmate proceeding pro se, filed this civil rights action pursuant

to 42 U.S.C. § 1983,1 alleging claims of excessive force, retaliation, and bystander liability.2

Defendants B. Castevens, John Bowers, and E. McGuire filed answers to Jackson’s complaint,

Jackson filed a motion for summary judgment, and the defendants failed to respond to Jackson’s

motion, making this matter ripe for disposition. Upon review of the record, I conclude Jackson’s

motion for summary judgment must be granted in part as it relates to the excessive force and

retaliation claims against Correctional Officer (“C/O”) Castevens and denied in part as it relates

to the bystander liability and retaliation claims against C/O Bowers and C/O McGuire.

                                            I. Factual Background

         The uncontroverted evidence,3 as is relevant to the remaining claims, provides that on

March 23, 2018, after a medical transport run, Jackson was placed into a medical isolation cell at

River North Correctional Center until his Remote Activated Custody and Control (“RACC”) belt

could be removed. C/O Castevens threatened “to get [Jackson] back for filing grievances and

receiving infractions.” Compl. 2 (Dkt. No. 1). C/O Castevens then conversed with C/O Bowers


         1
          I omit internal citations, alterations, and quotation marks throughout this opinion, unless otherwise noted.
See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
         2
            On July 12, 2019, I granted defendants B.L. Kanode, John Coe, H. Sharpe, Jane Wall, and Harold
Clarke’s motions to dismiss as to all claims against them. (Dkt. No. 46). The only remaining claims of excessive
force, retaliation, and bystander liability are against defendants B. Castevens, John Bowers, and E. McGuire.
         3
         Jackson filed a verified complaint, response to motion to dismiss, and motion for summary judgment.
Defendants have provided the court with no evidence.
and C/O McGuire, although Jackson was unable to hear what was discussed. C/O Castevens told

Jackson that “a lesson was about to be taught” and then he activated Jackson’s RACC belt,

causing it to shock Jackson. Id. at 3. According to Jackson, C/O Bowers, C/O McGuire, and

C/O Castevens were “conspiring with one another to inflict physical harm” in retaliation for

Jackson’s exhausting administrative procedures and appealing disciplinary infractions.         Id.

Jackson saw all of the defendants laughing at his reactions to being electrocuted.

       Liberally construed, Jackson’s remaining claims are that: (1) C/O Castevens used

excessive force against Jackson in violation of the Eighth Amendment; (2) C/O Castevens, C/O

Bowers, and C/O McGuire retaliated against Jackson in violation of the First Amendment; and

(3) C/O Bowers and C/O McGuire are liable under bystander liability.

                                       II. Legal Standard

       Federal Rule of Civil Procedure 56(a) provides that a court should grant summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” “As to materiality, . . . [o]nly disputes over

facts that might affect the outcome of the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

dispute over a material fact must be genuine, “such that a reasonable jury could return a verdict

for the nonmoving party.” Id.; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264

F.3d 459, 465 (4th Cir. 2001). As such, the moving party is entitled to summary judgment if the

evidence supporting a genuine issue of material fact “is merely colorable or is not significantly

probative.” Anderson, 477 U.S. at 249.

       The moving party bears the burden of proving that judgment on the pleadings is

appropriate. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). If the moving party meets

this burden, then the nonmoving party must set forth specific, admissible facts to demonstrate a


                                                2
genuine issue of fact for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986). In considering a motion for summary judgment, the court must view the record as a

whole and draw all reasonable inferences in the light most favorable to the nonmoving party.

Celotex, 477 U.S. at 322-24; Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). However, the

nonmoving party may not rely on beliefs, conjecture, speculation, or conclusory allegations to

defeat a motion for summary judgment. Baber v. Hosp. Corp. of Am., 977 F.2d 872, 874-75 (4th

Cir. 1992). The evidence relied on must meet “the substantive evidentiary standard of proof that

would apply at a trial on the merits.” Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1315-16 (4th

Cir. 1993) (“The summary judgment inquiry thus scrutinizes the plaintiff’s case to determine

whether the plaintiff has proffered sufficient proof, in the form of admissible evidence, that could

carry the burden of proof of his claim at trial.”); Sakaria v. Trans World Airlines, 8 F.3d 164,

171 (4th Cir. 1993) (finding that the district court properly did not consider inadmissible hearsay

in an affidavit filed with motion for summary judgment).

       Jackson is proceeding pro se and, thus, entitled to a liberal construction of the pleading.

See, e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007). In the Fourth Circuit, verified complaints

by pro se prisoners are to be considered as affidavits when the allegations contained therein are

based on personal knowledge. Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991).

                                           III. Analysis

   A. Excessive Force

       Jackson claims that C/O Castevens used excessive force when he activated Jackson’s

RACC belt. To succeed on an excessive force claim, a plaintiff must show that the prison

official (1) used “nontrivial” force (objective component), Wilkins v. Gaddy, 559 U.S. 34, 39

(2010), and (2) acted with “wantonness in the infliction of pain” (subjective component), Whitley

v. Albers, 475 U.S. 312, 322 (1986). In the prison context, analysis of the subjective component


                                                 3
“ultimately turns on whether force was applied in a good faith effort to maintain or restore

discipline or maliciously and sadistically for the very purpose of causing harm.” Hudson v.

McMillian, 503 U.S. 1, 6 (1992). Whether the force was necessary or intentionally aimed at

inflicting unnecessary physical harm depends on factors such as the need for the application of

force, the relationship between the need and the amount of force used, the extent of injury

inflicted, the extent of the threat to the safety of staff and inmates reasonably perceived by

responsible officials, and any efforts made to temper the severity of a forceful response. Whitley,

475 U.S. at 321; see, e.g., Wilkins, 559 U.S. at 34.

       Jackson, based on his personal knowledge, avers that he was awaiting the removal of his

RACC belt when C/O Castevens shocked him. Activating the RACC belt and shocking Jackson

satisfies the objective component for excessive force. With respect to the subjective component,

there is no evidence that C/O Castevens was attempting to maintain or restore discipline. Before

shocking Jackson, C/O Castevens said “a lesson was about to be taught” and then laughed after

Jackson was electrocuted. Compl. 2-3. The only evidence before the Court establishes that C/O

Castevens activated the RACC belt to cause Jackson harm. I conclude that no genuine dispute of

material fact exists and that Jackson is entitled to judgment as a matter of law. Accordingly, I

will grant summary judgment against C/O Castevens, in favor of Jackson.

   B. Retaliation

       Jackson argues that C/O Castevens, C/O Bowers, and C/O McGuire retaliated against

him in violation of his First Amendment rights. “A plaintiff seeking to assert a § 1983 claim on

the ground that he experienced government retaliation for his First Amendment-protected speech

must establish three elements: (1) his speech was protected, (2) the alleged retaliatory action

adversely affected his protected speech, and (3) a causal relationship between the protected

speech and the retaliation.” Raub v. Campbell, 785 F.3d 876, 885 (4th Cir. 2015). The causation


                                                  4
element is “rigorous” because the “claimant must show that ‘but for’ the protected expression the

[state actor] would not have taken the alleged retaliatory action.” Id.; see Tobey v. Jones, 706

F.3d 379, 390 (4th Cir. 2013). Thus, “[i]n order to establish [a] causal connection, a plaintiff in a

retaliation case must show, at the very least, that the defendant was aware of [him] engaging in

protected activity.” Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 501

(4th Cir. 2005).

         “A plaintiff suffers adverse action if the defendant’s allegedly retaliatory conduct would

likely deter a person of ordinary firmness from the exercise of [the protected] rights.” Id. at 500.

The plaintiff must allege sufficient facts to warrant concern that the alleged retaliation might

have a chilling effect on the exercise of the right and show that he suffered more than de minimis

inconvenience. Am. Civ. Liberties Union v. Wicomico Cnty., 999 F.2d 780, 785-86 n.6 (4th Cir.

1993).

         With respect to C/O Castevens, Jackson asserts in his verified complaint and response to

defendants’ motion to dismiss that C/O Castevens told him that “a lesson was about to be taught”

and that C/O Castevens was going to “get [Jackson] back for filing grievances and receiving

infractions.” See Compl. 2-3; Resp. to Mot. to Dismiss 4 (Dkt. No. 36). Filing a grievance is a

protected First Amendment activity. See Booker v. South Carolina Dep’t of Corr., 855 F.3d 533,

543-45 (4th Cir. 2017) (“[Plaintiff’s] right to file a prison grievance free from retaliation was

clearly established under the First Amendment”). The uncontroverted evidence establishes that

C/O Castevens shocked Jackson because Jackson engaged in the filing of grievances. I conclude

that no genuine dispute of material fact exists and that Jackson is entitled to judgment as a matter

of law. Accordingly, I will grant summary judgment against C/O Castevens, in favor of Jackson.

         With respect to C/O Bowers and C/O McGuire, Jackson has not established that these

officers acted in retaliation for Jackson’s filing of grievances. Jackson alleges that C/O Bowers


                                                 5
and C/O McGuire conspired with C/O Castevens “to inflict physical harm with ill intent, in

retaliation for exhausting administrative procedures and appealing disciplinary infractions.”

Compl. 3. However, Jackson pleads no personal knowledge as to what the correctional officers

discussed. Specifically, Jackson acknowledges that he was unable to hear the correctional

officers conversing just before C/O Castevens shocked him. Accordingly, Jackson has not

shown that he is entitled to judgment as a matter of law, and I must deny summary judgment as it

pertains to the retaliation claims against C/O Bowers and C/O McGuire.

   C. Bystander Liability

       Liberally construed, Jackson alleges that C/O Bowers and C/O McGuire are liable as

bystanders for C/O Castevens’ action. Under a theory of bystander liability, an officer may be

liable if he or she: “(1) knows that a fellow officer is violating an individual’s constitutional

rights; (2) has a reasonable opportunity to prevent the harm; and (3) chooses not to act.” Randall

v. Prince George’s Cnty., 302 F.3d 188, 204 (4th Cir. 2002).

       In Jackson’s verified pleadings, he does not demonstrate the personal knowledge required

to establish that C/O Bowers and C/O McGuire conspired with C/O Castevens. Although

Jackson states that the correctional officers conversed together before he was shocked, Jackson

does not know what was discussed. Jackson has not demonstrated through admissible evidence

that either C/O Bowers or C/O McGuire knew that C/O Castevens was going to shock Jackson or

that either of them had a reasonable opportunity to stop it. Accordingly, I must deny Jackson’s

motion for summary judgment as to this claim.

                                        IV. Conclusion

       For the reasons stated, I will grant Jackson’s motion for summary judgment in part as it

relates to the excessive force and retaliation claims against C/O Castevens and deny Jackson’s




                                                6
motion for summary judgment in part as it relates to the retaliation and bystander liability claims

against C/O Bowers and C/O McGuire.

       Entered this ____
                     12th day of July, 2019.




                                                7
